Citation Nr: 1756400	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, claimed as aggravation of post-surgical left shoulder, neck, and chest. 

2. Entitlement to service connection for a right shoulder disorder secondary to the left shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1968.
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's left shoulder disorder was noted at entrance into service and was not aggravated by the in-service injury.

2. Secondary service connection is not warranted for a right shoulder disorder. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder have not been met.  
38 U.S.C. §§1101, 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



2. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§1101, 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the Statement of the Case, it was submitted by the Veteran, whose substantive appeal was filed after February 2013.   

The record indicates that there may be Social Security records that are not associated with the claims file.  The Board finds that a remand to obtain these records is unnecessary, as the claims file contains sufficient information, such as service treatment records, medical opinions, and the Veteran's lay statements, to assist in determining whether the preexisting left shoulder disorder was aggravated in service.  Furthermore, there is no indication that these records would be favorable to the Veteran.  The records only date back to approximately November 2006 and thus would not shed light on whether the preexisting disorder was permanently aggravated in service, and the private medical opinion submitted by the Veteran was issued by his Medicaid physician.  Accordingly, a remand is not necessary to obtain these records. 

The Veteran also contended that he was given an examination for his right shoulder in error and his left shoulder should have been examined.  While this issue was clarified during the Board hearing, the Board notes that an adequate VA medical opinion for his left shoulder claim was obtained in July 2010, and he was afforded a VA medical examination for his right shoulder claim in January 2011. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement of the Case and will not be repeated here.

Service Connection Claims

The Veteran contends that his left shoulder disorder was permanently aggravated by an in-service injury.  Specifically, he testified that he was hit with a stick in the left shoulder/chest area during training, which caused pain and limited range of motion that has worsened since service.  He also contends that he has a right shoulder disorder that is related to the left shoulder. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C. § 1111.  Where a disorder is noted at service entrance, 38 U.S.C. § 1153 applies and service connection is warranted only when the preexisting disorder was aggravated in service.  See 38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, the Veteran's left shoulder disorder was noted at entrance; therefore, 38 U.S.C. § 1153 applies.  In such a case, the burden falls on the Veteran to establish aggravation.  See Wagner, 370 F.3d at 1096.  

If an increase is shown, and the presumption of aggravation arises, then the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See id.  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

The Board finds that the evidence does not show that the left shoulder disorder was aggravated in service.  In making this determination, the Board considered the Veteran's service records, lay statements, and post-service medical records.  During his August 1968 entrance examination, his upper extremities were evaluated as normal but it was noted that he had abnormalities related to the chest.  In the summary section, the examiner indicated that the part of the Veteran's ribs and clavicle were missing due to a benign tumor cartilage removal.  He was, however, determined fit for enlistment.  

On September 13, 1968, approximately 10 days after enlistment, the Veteran presented to sick call with complaints of left chest pain.  While the medical report is dated October 10, 1968, the examiner noted in the report that the Veteran presented on September 13, 1968 for treatment.  Regarding relevant history of the illness, the examiner documented that the Veteran had a benign tumor resected from the left anterior chest in December of 1965, along with part of his clavicle and anterior portion of three ribs. The examiner further documented that "[s]ince then, he has had intermittent pain in this operative area, particularly with exertion."  On September 11, 1968, the Veteran received "a slight blow" to the left chest area and "was having mild pain."  A physical examination revealed mild tenderness to palpation over the left chest area, but no extremity abnormalities, and an x-ray revealed no significant findings other than the partial absence of his clavicle and ribs.  He was diagnosed with an acquired deformity that caused defect in the left chest wall, status post-surgery performed in December 1965, and the examiner recommended that he present to a Medical Evaluation Board for separation from service due to failure to meet enlistment standards.  

On September 16, 1968, he underwent another physical examination for the Medical Evaluation Board.  Again, it was indicated that he had pre-existing abnormalities related to the chest, including the partial absence of his left clavicle and the anterior portion of the first three left ribs, and the defect in the left chest wall.  Notably, no abnormalities were noted for the upper extremities, the evaluation for which tests range of motion and strength.  Due to his deformity, the examiner determined that the Veteran was not qualified for enlistment or induction and he was discharged in November 1968 for failure to meet the medical fitness standards at the time of enlistment.   

In sum, the Veteran's service records merely show that he experienced a temporary flare-up of symptoms, i.e. pain, due to the in-service injury.  The September 1968 upper extremities evaluation results were normal and x-rays showed no significant findings other than those associated with the pre-existing condition.  Thus, contemporaneous physical evaluations and diagnostic testing clearly show that the preexisting disorder did not undergo a permanent worsening.  Instead, they document that the pain the Veteran experienced in service was a continuation of the symptoms caused by his preexisting disorder before he entered service.  

There are no treatment records regarding the left shoulder until approximately 2010.  During the Board hearing, the Veteran testified that he could not afford treatment for his left shoulder pain and limited motion.  Available records, however, indicate that he sought treatment for other injuries and illnesses in the 1980s and 1990s.  In February 1989, the Veteran presented with complaints of right wrist issues after sustaining an injury to his right hand while working as a cable television installer.  His past medical history noted various issues, including the resection of his clavicle, but did not document any ongoing issues with the left shoulder.  The Veteran ultimately underwent surgery on his upper right extremity.   

The Board also considered two medical opinions that are associated with the claims file.  In July 2010, a VA examiner reviewed the Veteran's claims file and concluded that he could not opine that the condition was permanently aggravated by military service without resorting to mere speculation.  His conclusion was based on the lack of treatment records following service and the service records that noted the Veteran has experienced mild pain in the left chest area since his surgery.  The Board finds that this opinion is adequate because it was based on an accurate representation of the claims file, including the Veteran's statements, but the Board has not relied on it due to its speculative nature.  

In February 2017, a private physician concluded that the Veteran's chest wall/shoulder pain was most likely caused by service.  She opined that the Veteran had surgery "during his childhood but was fully functioning per history post-op" and only experienced an increase in pain and decrease in function after the in-service event.  The Board finds that the probative value of this medical opinion is outweighed by the contemporaneous service records which show that his disorder caused lingering pain before the in-service event and normal physical and diagnostic test results after the in-service event.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).   Although the physician noted review of the Veteran's records, the comment that he was "fully functioning per history" is totally inconsistent with the service records.  The statement is also reduced in probative value as the physician indicates the Veteran has had increased pain and decreased function since the in-service injury - a conclusion contradicted by his medical records which show no complaints or treatment for the shoulder for many decades after service, even though he sought treatment for other medical conditions.  The fact that he did receive medical treatment for other conditions and at that time merely reported the pre-service shoulder surgery, without mentioning any continuing shoulder complaints, weighs heavily against the contention he now makes that he has had continuous symptoms since service.  Therefore, the physician's reliance on his allegations of continuity of symptomatology reduces the evidentiary weight to accord her opinion. 

The Board also considered the Veteran's statements that he could not move his shoulder or arm due to pain after the in-service event and was medically-discharged due to his left shoulder disorder, but finds that these statements are contradicted by and have less probative value than the contemporaneous medical evidence.  See id.  His service records only show complaints of mild pain, which he also reported experiencing before service, normal physical and diagnostic test results, and that he was discharged due to his defect, rather than any effects from his in-service injury.  

As the evidence does not show aggravation of the preexisting disorder in service, a clear and unmistakable finding that any increase was due to natural progress of the disease is unnecessary.  In consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for the left shoulder disorder and the claim is denied.

Because the Veteran's secondary service connection claim for the right shoulder requires that the left shoulder be service-connected, that claim is denied as well.  He has not alleged and the evidence does not suggest that the right shoulder began during service or is otherwise directly related to service.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the left shoulder disorder, based on aggravation, is denied. 

Secondary service connection for a right shoulder disorder is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


